Citation Nr: 1224192	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  06-06 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits. 

2.  Entitlement to an initial evaluation in excess of 10 percent for a right middle finger and right hand disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The appeal was previously remanded in February 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the necessity for again remanding this appeal, but there are procedural matters which must be addressed, as well as additional evidentiary development that must be undertaken, prior to a final Board decision.  

First, concerning the procedural matters, subsequent to the prior remand, the Board gained access to the Virtual VA system for all files.  Virtual VA is a paperless claims processing system where, instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  VA is in the process of transitioning to this new system, and in the meantime, most claims files are still largely paper, but with some information available in Virtual VA.  

The Veteran's paper claims file was forwarded to Washington, DC, in January 2007, and it has remained in the jurisdiction of the (former) accredited representative, the Board, or the RO/AMC since that time.  In the meantime, the Virtual VA file pertaining to the Veteran shows that additional development has been undertaken at the RO level.  For one thing, the Veteran moved from Minnesota to Wisconsin, where he initiated a claim at the Milwaukee RO in November 2008, concerning the same issues currently on appeal.  The Virtual VA file shows that in November 2008, he also changed his representation to the Wisconsin Department of Veterans Affairs, as noted on the title page of this decision.  The Milwaukee RO was unaware at that time of the Veteran's concurrent claim, and the information was not associated with the Veteran's paper claims file.  His records must now be changed to reflect this change in representation.  

In addition, while he failed to report for the VA examinations scheduled pursuant to the Board remand, the Virtual VA files indicate that notice of these examinations was not sent to the most current address of record at that time.  In this regard, he has had three addresses while living in [redacted], Wisconsin, but the most recent address, provided by the Veteran in a statement dated March 2, 2009, and received at the Milwaukee RO on March 5, 2009, was not used to notify him of the examination, or of the Board remand which would have informed him that an examination was to be scheduled.  

The Veteran appears to be very nearly homeless, moves often, and care should be taken to ensure that all reasonable efforts have been made to obtain the current address.  "[I]n the normal course of events, it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In this case, however, multiple addresses have been used to send the Veteran various notifications concerning the appeal actions, and out-of-date addresses have been used even where VA has been notified of a more recent address.  For a time, a duplicate claim was being simultaneously developed, and it is not clear that he is aware of the current status of his appeal; this defect should be cured by his receipt of this remand.  In this regard, the most recent address currently available to the Board, and provided by the Veteran, is that provided in March 2009, in [redacted].  In addition, the Board obtained a different address via internet research in July 2011, and used that address to send correspondence, but as that address was not provided by the Veteran, nor has he responded to the letter sent to that address, that address should only be used as a back-up or if verified by contacting the Veteran.  

According to the Virtual VA file, the Milwaukee RO became aware that the claims file was in the jurisdiction of the St. Paul RO in January 2009.  There is also evidence of subsequent development at the St. Paul RO.  It is not clear whether Virtual VA includes all records contained in the paper files, including any claims file which may have been originated at the Milwaukee RO, as well as any temporary or supplemental file which may be at the St. Paul RO.  Thus, these ROs must be contacted and asked to forward all paper files in their possession.  

Concerning the additional evidentiary development needed, the Virtual VA file shows that the Veteran was afforded a VA examination in April 2009, prior to the Board remand.  As explained below, however, this examination is not adequate.  According to this examination report, the Veteran had recently undergone an examination in connection with a claim for Social Security Administration (SSA) benefits, under the SSDI program; the Veteran's SSA file must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).  In addition, in a December 2008 statement found in the Virtual VA file, the Veteran said that he received treatment at the St. Cloud VAMC, and that he was treated by a Dr. Marty.  All of his VA treatment records must be obtained.  

Nonservice-connected pension benefits are payable to a veteran who meets certain wartime service, disability, and income requirements.  38 U.S.C.A. § 1521.  Here, it is undisputed that the Veteran served for more than 90 days during a period of war; thus, he meets the service requirements of 38 U.S.C.A. § 1521.  The issue currently on appeal is whether he is permanently and totally disabled due to disabilities that are not the result of his or her own willful misconduct.  38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993). 

All veterans who are basically eligible for pension benefits and who are unable to secure and follow a substantially gainful occupation by reason of disabilities, which are likely to be permanent, shall be rated as permanently and totally disabled.  38 C.F.R. § 4.17.  For the purposes of entitlement to pension benefits, the permanence of the percentage requirements of 38 C.F.R. § 4.16 is a requisite.  Id.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16.

To date, service connection is in effect for a right middle finger injury, right hand injury, rated 10 percent disabling.  The Veteran's nonservice-connected disabilities are bilateral cataract surgery, currently rated as 30 percent disabling; heartburn, currently rated as 30 percent disabling; left shoulder condition, currently rated as 10 percent disabling; back strain with pain, currently rated as 10 percent disabling; ringing in ears, currently rated as 10 percent disabling; hemorrhoids, currently rated as 10 percent disabling; enlarged prostate, currently rated as 10 percent disabling; enlarged lymph nodes, currently rated as 0 percent disabling; history of seizure disorder, currently rated as 0 percent disabling; leg cramps, currently rated as 0 percent disabling; and left hand injury, currently rated as 0 percent disabling.  

The Veteran's combined disability rating is 80 percent.  See 38 C.F.R. § 4.25.  Thus, he meets the percentage standards of disability for pension purposes.  To be eligible for nonservice-connected pension, permanence must also be established, which means that it is reasonably certain that such disability will continue throughout the life of the disabled person, or determined by VA to be of such a nature or extent as to justify a determination that persons with them are permanently and totally disabled.  38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.340(b), 4.15. 

When the percentage requirements are met, and the disabilities involved are of a permanent nature, a rating of permanent and total disability will be assigned if the veteran is found to be unable to secure or follow substantially gainful employment by reason of such disability.  Prior employment or unemployment status is immaterial if in the judgment of the rating board the veteran's disabilities render him or her unemployable.  38 C.F.R. § 4.17. 

In this case, although the April 2009 examination referred to recent employment of the Veteran, the records indicate that his recent employment may have been marginal at best.  For example, he has stated that he works at odd jobs, in lieu of rent.  Marginal employment, such as odd jobs or while employed at less than half the usual rate of payment, is not incompatible with a finding of unemployability, if the restriction as to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17.  Concerning a seizure disorder, the examiner stated that the seizure disorder was unlikely not present because it had not been shown on an electroencephalogram (EEG), and that the Veteran had worked for 30 years in occupations including roofing.  However, a substantial percentage of seizure disorders are not shown on EEGs, and the Veteran's seizure-type incident shown in the record was in May 2005.  Additionally, the examiner did not have the claims file for review.  The report of that seizure, in May 2005, noted that the Veteran was under a lot of stress, indicating a psychiatric examination may be warranted as well.  

In addition, he should be afforded an examination to evaluate the Veteran's service-connected right middle finger and right hand disability.  

Finally, in order to more fully evaluate the Veteran's past employment history, he should be provided with an appropriate form to report his employment history.

Accordingly, the case is REMANDED for the following action:

1.  Update the Veteran's representation, pursuant to his designation in favor of Wisconsin Department of Veterans Affairs dated November 19, 2008 (see Virtual VA file).  

2.  Obtain all VA treatment records, dated from April 2005 to the present, in particular, all records from the St. Cloud VAMC.

3.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the associated medical records.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

4.  Contact the St. Paul and Milwaukee ROs and request all claims files, temporary files, and/or supplemental files pertaining to the Veteran.  Associate all such records with the claims file.

5.  Make all reasonable attempts to obtain the correct, current address for the Veteran.  In this regard, the most recent address provided by the Veteran, available to the Board, is that received on March 5, 2009, listed as on [redacted] in [redacted], Wisconsin.  Please note that prior correspondence sent to that address did not include the apartment number listed on the change of address form.  (See Virtual VA file).  The address found by the Board in July 2011, on [redacted] in St. Paul, should only be used if the address provided by the Veteran is no longer valid, and the AMC/RO is unable to find the address otherwise in the VA system, or by the most recent telephone number provided by the Veteran.  Special care should be taken to ensure that all correspondence is sent to the Veteran's correct, current address.  

6.  Send the Veteran an appropriate form for him to complete with his employment history, in particular his major jobs, as well as his employment history since April 2005.

7.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected right middle finger and right hand disability.  The claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented, to include range of motion testing of the right middle finger and right hand.  The examiner must fully describe all manifestations of the Veteran's right middle finger and right hand disability, to include any neurological findings.  The extent of any incoordination, weakened movement and/or excess fatigability on use as a result of the Veteran's service-connected right middle finger and right hand disability must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement, pain and/or excess fatigability on use must be assessed in terms of additional degrees of limitation of motion of the right middle finger and right hand.  The examiner must comment on any weakness, pain on use, or other symptoms during flare-ups.  A complete rationale for all opinions must be provided. 

8.  The Veteran must also be afforded a VA examination to assess his ability to find and follow substantially gainful employment.  If indicated, a psychiatric examination should also be provided.  In rendering an opinion, the examiner must take into consideration the Veteran's nonservice-connected disorders (including congenital or developmental conditions), his age, education, and occupational background.  Please be aware that marginal employment, such as odd jobs, or employment at less than half the usual rate of payment, such as in lieu of rent, is not incompatible with a finding of unemployability  A complete rationale for all opinions must be provided. 

9.  The RO must notify the Veteran that it is his responsibility to report for any examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address.  

10.  The RO must then re-adjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given the opportunity to respond thereto. The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


